Exhibit 10.3

FIFTH SUPPLEMENTAL INDENTURE

dated as of July 13, 2018

between

THE MCCLATCHY COMPANY,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

7.15% Debentures due November 1, 2027
6.875% Debentures due March 15, 2029

 

 



[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 

 

THIS FIFTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), is entered
into as of July 13, 2018, between THE MCCLATCHY COMPANY, a Delaware corporation
(the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
(in such capacity, the “Trustee”).

RECITALS

WHEREAS, reference is hereby made to the Indenture, dated as of November 4, 1997
 (as amended by the First Supplemental Indenture, dated as of June 1, 2001, the
Second Supplemental Indenture, dated as of November 1, 2004, the Third
Supplemental Indenture, dated as of August 16, 2005, and the Fourth Supplemental
Indenture, dated as of June 27, 2006, the “Indenture”), relating to the
Company’s 7.15% Debentures due November 1, 2027 (the “2027 Debentures”) and
6.875% Debentures due March 15, 2029  (the “2029 Debentures” and together with
the 2027 Debentures, the “Debentures”);

WHEREAS, the Company plans to refinance its existing indebtedness through, among
other things, the issuance of senior secured notes, the entry into and funding
of a term loan, and the entry into and funding of an asset-based loan in order
to extend the maturity of its existing indebtedness (the “Refinancing”);

WHEREAS, in order to facilitate the transactions contemplated by the
Refinancing, the holders of the Debentures have agreed to remove certain
restrictive covenants;

WHEREAS, pursuant to Section 104 and Section 902 of the Indenture, with the
consent of the Holders of not less than a majority in principal amount of the
Outstanding Securities of the applicable series, the Trustee and the Company may
enter into a supplement to the Indenture for the purpose of, among other things,
changing in any manner or eliminating any of the provisions of the Indenture,
subject to clause (1) through (3) of Section 9.02;

WHEREAS, the Company has received the consent of the requisite Holders to the
matters covered by this Supplemental Indenture and the Company has requested
that the Trustee enter into this Supplemental Indenture;

WHEREAS, in connection with the foregoing, the Company has delivered to the
Trustee an Officers’ Certificate, Board Resolutions and an Opinion of Counsel as
required by the Indenture;

WHEREAS, in connection with the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Trustee desire to execute this Supplemental Indenture that
complies with Section 902 of the Indenture.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties hereto hereby agree as
follows:

ARTICLE 1
RELATION TO INDENTURE; DEFINITIONS

SECTION 1.1          Relation to Indenture.  This Supplemental Indenture
constitutes an integral part of the Indenture.  In the event of inconsistencies
between the Indenture and this Supplemental Indenture, the terms of this
Supplemental Indenture shall govern.

 

 





--------------------------------------------------------------------------------

 

 

SECTION 1.2          Certain Definitions.  Capitalized terms used herein and not
otherwise defined herein are used as defined in the Indenture.

ARTICLE 2
TERMINATION AND RELEASE

SECTION 2.1          Amendments to Indenture.

Section 1007 of the Indenture is hereby amended and restated in its entirety as
follows:

“Section 1007.  Reserved.”

Section 1008 of the Indenture is hereby amended and restated in its entirety as
follows:

“Section 1008.  Reserved.”

ARTICLE 3
MISCELLANEOUS

SECTION 3.1          Notices.  All notices shall be made in accordance with
Sections 105 and 106 of the Indenture.

SECTION 3.2          Separability Clause.  In case any provision in this
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

SECTION 3.3          GOVERNING LAW.  THIS SUPPLEMENTAL INDENTURE, TOGETHER WITH
THE INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

SECTION 3.4          Waiver of Jury Trial.  The Company and the Trustee hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
the Indenture, as supplemented by this Supplemental Indenture.

SECTION 3.5          No Recourse Against Others.  An incorporator, director,
officer, employee, stockholder or controlling person, as such, of the Company
shall not have any liability for any obligations of the Company under the
Debentures or this Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Debenture, each
Holder shall waive and release all such liability.  The waiver and release shall
be part of the consideration for the issue of the Debentures.

SECTION 3.6          Successors.  All agreements of the Company in the
Indenture, as supplemented by this Supplemental Indenture, and the Debentures
shall bind their respective successors.  All agreements of the Trustee in the
Indenture, as supplemented by this Supplemental Indenture, shall bind its
successors.

SECTION 3.7          Counterparts.  This Supplemental Indenture may be executed
in any number of counterparts, each of which shall be original; but such
counterparts shall together constitute but one and the same instrument.

SECTION 3.8          Ratification.  The Indenture, as supplemented and amended
by this Supplemental Indenture, is in all respects hereby ratified and
confirmed.





2

--------------------------------------------------------------------------------

 

 

SECTION 3.9          Trustee Disclaimer.  The Trustee shall not be responsible
for the validity or sufficiency of this Supplemental Indenture or for the
recitals contained herein.

 

[Signature pages follow]

 

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity,
but solely as Trustee

 

 

 

 

 

 

 

By:

/s/ R. Tarnas

 

 

Name: R. Tarnas

 

 

Title:   Vice President





[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 

 

 

The Company

 

THE MCCLATCHY COMPANY

 

 

 

 

 

 

 

By:

/s/ Elaine Lintecum

 

 

Name: Elaine Lintecum

 

 

Title:   Chief Financial Officer

 

[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------